WILLIAMS, J.
On April 20, 1927, the Dept, of Agriculture of the State of Ohio verbally ordered the plaintiff to clean up a wheat field by raking and hauling out corn stalks and burning them. There was present in the com stalks corn borers in large numbers. Plaintiff undertook to comply with the order and after working two days quit work. On May 12, 1927, he was given a written notice to plow the wheat crop under completely on or before May 14, 1927. Thereupon he brought an action in the Common Pleas Court seeking to enjoin the representative of the department from plowing up his wheat field. On appeal the Court of Appeals held as follows:—
The act passed by the General Assembly of Ohio on March 8, 1927, passed as an emergency measure and effective on the same day, providing for a quarantine and control of the European corn borer, is an act to preserve the food supply by preventing the spread of infection, and is a reasonable exercise of the police power of the state. If the food supply is threatened with devestation, a prompt exercise of police power may save it, and if the